Case: 18-10623      Document: 00514914306         Page: 1    Date Filed: 04/12/2019




       19-IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-10623                              FILED
                                  Summary Calendar                        April 12, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk



STEVEN BREWER,

                                                 Petitioner−Appellant,

versus

UNITED STATES OF AMERICA,

                                                 Respondent−Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:18-CV-978




Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

       Steven Brewer, federal prisoner #24281-077, moves to proceed in forma



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10623    Document: 00514914306      Page: 2   Date Filed: 04/12/2019


                                 No. 18-10623

pauperis (“IFP”) in his appeal of the dismissal of his “Petition for Judicial
Notice.” The district court denied his IFP motion and certified that the appeal
was not taken in good faith. By moving for IFP status, Brewer challenges the
district court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).

      The essence of a pro se prisoner’s pleading controls how that pleading is
characterized. United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983).
Brewer must have statutory authority to bring his petition in federal court.
See Veldhoen v. U.S. Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994). He does
not. The district court lacked jurisdiction to consider his petition under Fed-
eral Rule of Evidence 201. The district court lacked jurisdiction to consider the
petition if it was construed as a 28 U.S.C. § 2255 motion or a 28 U.S.C. § 2241
petition. See United States v. Hay, 702 F.2d 572, 573 (5th Cir. 1983); Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). The petition also
fails to satisfy the requirements for the “extraordinary” writ of coram nobis.
See Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996); United States v.
Marcello, 876 F.2d 1147, 1154 (5th Cir. 1989).

      Accordingly, Brewer’s petition “is a meaningless, unauthorized motion”
that the district court was without jurisdiction to entertain. See United States
v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Because Brewer has failed to show
that this appeal involves legal points arguable on their merits, see Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983), the IFP motion is denied. The appeal
is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2.




                                       2